772 F.2d 906
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MICHAEL J. GILLENWATER, FRED D. TAYLOR, DONALD WARREN,SAMUEL D. SLUKA, PLAINTIFFS-APPELLANTS,v.ROBERT BROWN, JR., DIRECTOR, MICHIGAN DEPARTMENT OFCORRECTIONS; THEODORE KOEHLER, WARDEN, MARQUETTE PRISON; DR.LARRY THORNTON, STAFF PSYCHOLOGIST, MARQUETTE; JOE MONILAN;WILLIAM JOHNSON, COUNSELOR-UNIT MANAGER, MARQUETTE; DENNISHICKEY COUNSELOR, MARQUETTE; CHARLES ANDERSON, DEPUTYWARDEN, JACKSON, DEFENDANTS-APPELLEES.
NO. 85-1312
United States Court of Appeals, Sixth Circuit.
8/21/85

E.D.Mich.
APPEAL DISMISSED
ORDER
BEFORE: MERRITT, MARTIN and CONTIE, Circuit Judges.


1
This matter is before the court upon consideration of appellant's motion for appointment of counsel.


2
It appears from the record that on April 2, 1985 an order was entered sua sponte dismissing plaintiffs' civil rights complaint against one of thirteen defendants and further ordering the action transferred from the Eastern District of Michigan to the Western District of Michigan.  Plaintiffs filed a notice of appeal.


3
The portion of the order transferring the action from the Eastern District to the Western District is an interlocutory nonappealable order.  Auerbach v. United States, 347 F.2d 742 (5th Cir. 1965) (per curiam) and Lemon v. Druffel, 253 F.2d 680, 683 (6th Cir. 1959), cert. denied, 358 U.S. 821 (1959).  As the order pertains to the dismissal of plaintiffs' complaint against one of the several defendants, it is neither a final order pursuant to 28 U.S.C. Sec. 1291 nor denial of an injunction requiring immediate review pursuant to 28 U.S.C. Sec. 1292(a)(1).  Rudd Const. Equip.  Co., Inc. v. Home Ins. Co., 711 F.2d 54, 56 (6th Cir. 1983); Moody v. Kapica, 548 F.2d 133 (6th Cir. 1976); Gillis v. United States Dept. of Health and Human Serv., 759 F.2d 565, 568-69 (6th Cir. 1985).


4
It is ORDERED that the motion for appointment of counsel be and hereby is denied.  It is further ORDERED that the appeal be and hereby dismissed for lack of jurisdiction.